Citation Nr: 1537868	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-18 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating for residuals of right foreman fracture based on impairment of supination and pronation, currently rated at 30 percent.

2. Entitlement to a compensable disability rating for residuals of right foreman fracture based on limitation of extension of the forearm.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the November 2009 rating decision, the RO continued a 10 percent disability rating for the service-connected residuals of a right forearm fracture. In the April 2012 decision, the RO increased the rating from 10 percent to 30 percent, effective August 24, 2009 (the date of receipt of the claim). The RO also assigned a separate, noncompensable (0 percent) rating for limitation of extension of the right forearm residual to the fracture. 

In October 2014, the Board remanded the case to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Fracture of the right forearm has been manifested by residual underlying pain, and limitation of endurance for supination and pronation, without loss of bone substance, fixation of the hand in supination or hyperpronation, limitation of extension of the forearm to 45 degrees or more, or severe impairment of the forearm, wrist, or hand muscles.


CONCLUSIONS OF LAW

1. Impairment of supination and pronation of the right forearm residual to right forearm fracture has not met the criteria for a disability rating higher than 30 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5212, 5213, 5308 (2015).

2. Limitation of extension of the right forearm residual to right forearm fracture has not met the criteria for a compensable disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5207 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in September 2009 and October 2010. In those letters, VA advised the Veteran what information was needed to substantiate a claim for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the October 2014 remand, the Board instructed the RO to obtain more recent VA treatment records, provide a new VA medical examination, and issue a supplemental statement of the case (SSOC). The RO subsequently obtained more recent VA treatment records, provided a new VA medical examination, and issued an SSOC. The report of an April 2015 VA examination adequately addresses the issues the Board specified in the remand instructions. The Board is satisfied that there has been substantial compliance with the remand directives. Additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998).

The claims file contains service treatment records, post-service treatment records, and reports of VA medical examinations. The examination reports and treatment records provide relevant and sufficient information to address the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Right Forearm Fracture Residuals

The Veteran is seeking disability ratings for right forearm fracture residuals higher than the current ratings of 30 percent rating based on impairment of supination and/or pronation and 0 percent based on limitation of extension of the forearm. He essentially contends that impairment residual to the fracture is worse than is reflected by those ratings.

The Veteran sustained right forearm fracture during service. In April 1970, he submitted a claim for service connection for right arm disability. The RO granted service connection, effective in April 1970, for residuals of right forearm fracture, and assigned a 10 percent disability rating. The present rating appeal stems from the Veteran's claim, received August 24, 2009, for an increased rating for his right arm disability.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is right handed. During service, in December 1968, he sustained a right arm injury while boxing. Treating clinicians diagnosed a closed comminuted fracture of the radius. He underwent open reduction internal fixation surgery, with placement of a metal plate and screws. He remained hospitalized through early April 1969. In treatment on multiple occasions in 1969 and 1970, he reported pain with use of his right forearm. In October 1969, x-rays showed the plate and screws over the old fracture. The fracture was reported to be well healed and in good alignment. Residual arthritis was noted. The report of his March 1970 separation examination reflects the history of right forearm fracture surgically repaired with a metal plate. The examiner noted that he had slightly decreased grip strength in his right hand secondary to pain in his forearm.

In a February 1971 rating decision, when the RO granted service connection for residuals of right arm fracture, the RO assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5212, with consideration of 38 C.F.R. § 4.73, Diagnostic Code 5308. Diagnostic Code 5212 addresses impairment of the radius, nonunion in the lower half, with false movement. For such impairment in the major arm, that code provides as follows:

With loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity  ....................................... 40 percent

Without loss of bone substance or deformity  ...... 30 percent

Nonunion in upper half  ................................ 20 percent

Malunion, with bad alignment  ........................ 10 percent

Diagnostic Code 5308 addresses injury of Muscle Group VIII, affecting the wrist, fingers, and thumb. In the dominant hand, injury of that muscle group is rated at 30 percent if severe, 20 percent if moderately severe, 10 percent if moderate, and 0 percent if slight.

In an April 2011 rating decision, the RO granted service connection for a scar on the right forearm, and assigned a 10 percent rating. The Veteran has not appealed the rating for the scar.

In the April 2012 rating decision, the RO changed to evaluating the right forearm fracture residuals under 38 C.F.R. § 4.71a, Diagnostic Code 5213, with a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5207. Diagnostic Code 5213 addresses impairment of supination and pronation of the forearm. For impairment in the major arm, the code provides as follows:

Loss of (bone fusion):
The hand fixed in supination or hyperpronation
   ........................................................ 40 percent

The hand fixed in full pronation ................... 30 percent

The hand fixed near the middle of the arc or moderate pronation  ............................................. 20 percent

Limitation of pronation:
Motion lost beyond middle of arc  ................ 30 percent

Motion lost beyond last quarter of arc, the hand does not approach full pronation  ............................ 20 percent

Limitation of supination:
To 30 degrees or less  ............................... 10 percent

Diagnostic Code 5207 addresses limitation of extension of the forearm. In the major arm, limitation to 110 degrees is rated at 50 percent, limitation to 100 degrees is rated at 40 percent, limitation to 90 degrees is rated at 30 percent, limitation to 75 degrees is rated at 20 percent, limitation to 60 degrees is rated at 10 percent, and limitation to 45 degrees is rated at 10 percent.

The rating schedule, at 38 C.F.R. § 4.71a, also addresses limitation of flexion of the forearm at Diagnostic Code 5206, and combined limitation of flexion and extension of the forearm at Diagnostic Code 5208.

In VA treatment in August 2009, the Veteran reported chronic right hand and elbow pain. He stated that he sometimes had difficulty closing and opening that hand.

On VA examination in October 2009, the Veteran reported that he had worked as an electrician and had retired in about 2007. He indicated that disability residual to the right forearm fracture had worsened over time. He stated that his right wrist had locking, giving way, stiffness, weakness, incoordination, decreased speed, and severe pain. He reported that his right elbow had pain, stiffness, weakness, instability, incoordination, decreased speed, and locking. He stated that he had flare-ups of worse symptoms with using screwdrivers and other tools. He reported that he had difficulty grabbing objects. He stated that the right arm impairment caused difficulty with tasks in his work as an electrician. He indicated that, in retirement, the fracture residuals slowed the performance of mechanical tasks, and caused occasional, but not concerning, difficulty with dressing, bathing, and grooming.

The examiner found that the right wrist had crepitus, deformity, tenderness, and pain at rest. The examiner found tenderness in the right elbow. The range of motion of the right elbow and forearm was to 145 degrees of flexion, -5 degrees of extension, 40 degrees of pronation, and 50 degrees of supination. There was no objective evidence of pain with active motion. After three repetitions, the ranges were the same, and there was no objective evidence of pain. The range of motion of the right wrist was to 45 degrees of dorsiflexion, 25 degrees of palmar flexion, 12 degrees of radial deviation, and 35 degrees of ulnar deviation. There was objective evidence of pain with motion. After three repetitions, there was objective evidence of pain. The ranges remained the same.

The examiner indicated that the right radius impairment prevented exercise and sports, had moderate effects on grooming and shopping, and had mild effects on bathing and driving. The examiner concluded that the Veteran had a functional right hand, wrist, forearm, and elbow in spite of chronic pain.

In an August 2010 statement, the Veteran wrote that he had intense pain in his right arm. In VA treatment in August 2010, he reported a four to five day history of right forearm pain. The examiner found a full range of motion, and no edema. The examiner observed a ventral scar. VA treatment records from 2011 to 2015 reflect a history of right forearm surgery and right arm pain. Primary care notes from that period are silent as to right arm symptoms at the time of treatment visits. In July 2014, the Veteran had VA treatment for bursitis in his left elbow.

On VA examination in April 2015, the examiner reported having reviewed the Veteran's claims file. The Veteran stated that he worked as an electrician and retired in 2006. When he was working, he related, his used tools that involved repetitive pronation and supination, and he frequent right forearm pain. He reported that presently he had mild occasional pain in his right forearm. He denied swelling, limited motion, or flare-ups.

The range of motion of the right elbow was to 145 degrees of flexion, 0 degrees of extension, 80 degrees of pronation, and 85 degrees of supination. After three repetitions, the ranges were the same. There was no pain on motion. There was tenderness on palpation of the ventral area at the flexor tendons. There was no crepitus. Muscle strength was 5/5 in flexion and extension. There was no evidence of false movements. The examiner found that the Veteran's right forearm disability limited his tolerance for supination and pronation in using tools. The examiner described the disability as mild, noting that range of motion and strength were normal, and that there were no flare-ups after retirement.

X-rays of the Veteran's right forearm taken in 1969, after the surgical repair of the fracture, do not show any loss of bone substance. Radius impairment residual to the fracture therefore does not warrant a rating higher than 30 percent under Diagnostic Code 5212. Impairment of supination and pronation of his right forearm has not extended to fixing his right hand in supination or hyperpronation. That impairment thus has not warranted a rating higher than 30 percent under Diagnostic Code 5213. Extension of his forearm has not been limited to 45 degrees, so a compensable rating under Diagnostic Code 5207 is not warranted. Pain and flare-ups in the arm have not produced impairment equivalent to or approaching any of the restrictions of motion associated with higher ratings under Diagnostic Codes 5207, 5212, or 5213.

While the Veteran was employed, he had increased arm pain when using tools, and thus was limited in how long he could do such tasks. That impairment as described  was not so limiting as to be equivalent to severe injury of the forearm, wrist, or hand muscles, such as would warrant a rating higher than 30 percent under the Diagnostic Codes for muscle injury at 38 C.F.R. § 4.73. The residuals of the fracture thus do not approach or meet the criteria for higher ratings. The overall disability picture of underlying pain, pain with supination and pronation, and resulting limitations on supination and pronation, is appropriately addressed by the existing 30 percent rating for under Diagnostic Code 5213.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's disability residual to right forearm fracture has not required frequent hospitalizations. While the Veteran was employed, the disability caused difficulty with certain occupational tasks, but it has not interfered to a marked extent with his employment or capacity for employment. The fracture residuals do not present a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the rating issues for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not suggested, and the record does not suggest, that the right forearm fracture residuals make him unemployable. The record in this case thus does not indirectly raise the issue of unemployability.


ORDER

Entitlement to a disability rating higher than 30 percent for impairment of supination and pronation of the right forearm residual to right forearm fracture is denied.

Entitlement to a compensable disability rating for limitation of extension of the right forearm residual to right forearm fracture is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


